DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppig et al (US 5,092,983) in view of Schlosberg et al (CA 3,021,685).
Regarding claim 1, Eppig discloses a non-aqueous extraction process for producing bitumen from oil sands material comprising bitumen and solid mineral material (see col 1 lines 15-35), comprising:
subjecting the oil sands material to a multistage bitumen extraction step comprising a first extraction stage receiving the oil sands material and a subsequent extraction or pre- washing stage (see col 1, lines 15-35 and figure 2), comprising:
supplying the solvent-bitumen mixture (solvent extract from stage II) to the first extraction stage (I) to contact the oil sands material and induce extraction of bitumen from the solid mineral material and produce a solvent diluted bitumen material (solvent extract) and a first stage solid mineral material depleted in bitumen that is supplied to the subsequent extraction or pre- washing stage (solids transferred to stage II) (see col 18 lines 25-68); 
supplying a paraffinic solvent (solvent 2, col 7 lines 25-55) and an aromatic solvent ( solvent 1, see col 5 lines 40-60)  at a solvent-to-bitumen ratio that is below asphaltene precipitation onset into the subsequent extraction or pre- washing stage (see col 5 lines 35-55, first solvent to second solvent ratio ranges from about 95:5 to about 5:95, and fist solvent is chosen to dissolve heavy residual organic such as asphaltenes) to remove bitumen from the solid mineral material to produce a solvent-bitumen mixture (solvent extract advanced to stage 1) and a solvent diluted tailings material (solids stage 2 are conveyed to stage 3) (see col 18 lines 45-60); 
recovering the solvent diluted bitumen material from the multistage bitumen extraction step (solvent extract processing system); 
and recovering the solvent diluted tailings material from the multistage bitumen extraction step (solids are conveyed to a suitable location for disposal, see col 18 lines 60-68);
Therefore, Eppig discloses a substantial portion of the applicant invention, however, does not disclose using a paraffinic solvent in conjunction with a deasphalted oil, as claimed by the applicant.
However, in a related tar sand extraction process, Schlosberg discloses a process for producing deasphalted bitumen and heavy bitumen compositions from oil sands and processes for upgrading the bitumen compositions, wherein the process for producing the deasphalted bitumen and heavy bitumen compositions involve a Phase I and/or Phase II extraction solvent (see abstract). 
Schlosberg further discloses utilizing a phase II solvent to solubilize asphaltenes more readily (see paragraph 0083 and 0086), wherein phase II solvent comprises, a light solvent (e.g. a paraffinic solvent) and a deasphalted oil (see paragraph 0090).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify Eppig, by substituting the aromatic solvent with the disclosed deasphalted oil solvent of Schlosberg, as both solvents are utilized in combination of a paraffinic solvent, to extract of tar sands of oil, in assisting on the dissolution of asphaltenes.
With respect to claim 2, the prior combination teaches the limitation of claim 1.
  Schlosberg discloses using an oil sands derived, deasphalted bitumen component (see 0090).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
With respect to claim 3, the prior combination teaches the limitation of claim 2. Eppig further discloses wherein the deasphalted oil and the paraffinic solvent are added to the oil sands as a solvent diluted deasphalted hydrocarbon stream (Examiner notes paraffinic and aromatic solvent are mixed in the in the subsequent extraction stage, and the solvent mixture recovered is sent to the first stage to extract bitumen, i.e. adding mixture to oil sands, see col 18 lines 25-68).
With respect to claim 4, the prior combination teaches the limitation of claim 3.
Eppig further discloses wherein the sole source of the paraffinic solvent in the multistage bitumen extraction step is the solvent diluted deasphalted hydrocarbon stream (see figure 2, stage 1 and 2).
With respect to claim 15, the prior combination teaches the limitation of claim 1.  Eppig further discloses wherein paraffinic solvent comprises pentane or hexane or a combination thereof (see col 7 lines 45-60).
With respect to claim 16, the prior combination teaches the limitation of claim 1.  Eppig further discloses the extraction stage is operated at a temperature of -17 °C to about 260°C (see col 15 lined 15-30).
Claim Rejections - 35 USC § 103
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eppig and Schlosberg as applied to claim 1 above, and further in view of Sparks et al (US 4,719,008).
Regarding claim 13, the prior combination teaches the limitation of claim 1.  Eppig further discloses washing the solvent diluted tailings material with a paraffinic solvent wash to produce a solvent wash liquor and washed tailings (see figure 2, col 18 lines 55-68 and col 19 lines 1-20).
The prior combination does not disclose subjecting the washed tailings material to solvent recovery to produce a recovered solvent stream and a solvent recovered tailings material.
However, in a related process, Sparks discloses wherein the washed tailings material to solvent recovery to produce a recovered solvent stream and a solvent recovered tailings material (see figure 4).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the prior combination in view of Sparks, with the disclosed washed tailing solvent recovery step, as claimed, as said recovered solvent can be utilized in the extraction process.
Regarding claim 14, the prior combination teaches the limitation of claim 13. Eppig further discloses wherein wash liquor (paraffinic solvent) is sent back to the solvent extract stream processing system (see figure solvent 2, col 18 lines 55-68 and col 19 lines 1-15).
 With respect to claimed wash liquor inducing deasphalting, the Examiner notes, both the claimed invention and the prior art, teach utilizing similar solvents, for similar processes, extracting bitumen from tar sand.
 Thus, it would be expected that the similar solvents, disclosed by the prior art would react and/or behave in a similar manner claimed by the applicant, wherein wash liquor induces deasphalting.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 32-33 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 17 and 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior Eppig (US 5,092,983) discloses a non-aqueous extraction process for producing bitumen from oil sands material comprising bitumen and solid mineral material (see col 1 lines 15-35), comprising:
subjecting the oil sands material to a multistage bitumen extraction step comprising a first extraction stage receiving the oil sands material and a subsequent extraction or pre- washing stage (see col 1, lines 15-35 and figure 2), comprising:
supplying the solvent-bitumen mixture (solvent extract from stage II) to the first extraction stage (I) to contact the oil sands material and induce extraction of bitumen from the solid mineral material and produce a solvent diluted bitumen material (solvent extract) and a first stage solid mineral material depleted in bitumen that is supplied to the subsequent extraction or pre- washing stage (solids transferred to stage II) (see col 18 lines 25-68); 
supplying a paraffinic solvent (solvent 2, col 7 lines 25-55) and an aromatic solvent ( solvent 1, see col 5 lines 40-60)  at a solvent-to-bitumen ratio that is below asphaltene precipitation onset into the subsequent extraction or pre- washing stage (see col 5 lines 35-55, first solvent to second solvent ratio ranges from about 95:5 to about 5:95, and fist solvent is chosen to dissolve heavy residual organic such as asphaltenes) to remove bitumen from the solid mineral material to produce a solvent-bitumen mixture (solvent extract advanced to stage 1) and a solvent diluted tailings material (solids stage 2 are conveyed to stage 3) (see col 18 lines 45-60); 
recovering the solvent diluted bitumen material from the multistage bitumen extraction step (solvent extract processing system); 
and recovering the solvent diluted tailings material from the multistage bitumen extraction step (solids are conveyed to a suitable location for disposal, see col 18 lines 60-68);
Eppig does not disclose using a paraffinic solvent in conjunction with a deasphalted oil, as claimed by the applicant.
Schlosberg (CA 3,021,685) further discloses utilizing a phase II solvent to solubilize asphaltenes more readily (see paragraph 0083 and 0086), wherein phase II solvent comprises, a light solvent (e.g. a paraffinic solvent) and a deasphalted oil (see paragraph 0090).
Thus, the prior art discloses a substantial portion of the applicant invention, however does not teach or suggest to one with ordinary skill in the art at the time of filing to modify the process with the claimed steps of subjecting at least a portion of the solvent diluted bitumen material to solvent deasphalting to produce a bottom asphaltene fraction and solvent diluted deasphalted bitumen; and recycling a first portion of the solvent diluted deasphalted bitumen back into the multistage bitumen extraction step as a source of the paraffinic solvent and the deasphalted oil.

Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5-12, the closest prior art Eppig and Schlosberg, disclose a substantial portion of the applicant invention, however do not teach or suggest to one with ordinary skill in the art at the time of filing to modify the process with the claimed steps of subjecting a first portion of the solvent diluted bitumen material to solvent deasphalting to produce a bottom asphaltene fraction and solvent diluted deasphalted bitumen; and 63Attorney Docket: 31988/55961 recycling the solvent diluted deasphalted bitumen back into the multistage bitumen extraction step as the solvent diluted deasphalted hydrocarbon stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                      

/Randy Boyer/
Primary Examiner, Art Unit 1771